Citation Nr: 0201370	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  96-42 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date than July 5, 1989, 
for a grant of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 22, 1979, to 
February 5, 1981. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  The 
veteran has been found to be incompetent, and has a custodian 
as listed on the title page.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for a psychiatric disorder was denied 
by a September 1981 rating decision; the veteran was informed 
of this decision in October 1981 and a timely appeal to the 
Board with respect to this issue was not perfected by the 
veteran.

3.  A September 1987 rating decision, of which the veteran 
was notified in October 1987, found that the veteran had not 
submitted new and material evidence to reopen her claim for 
service connection for a psychiatric disorder; the veteran 
did not timely appeal this decision, and this was the last 
final rating addressing this issue on any basis.  

4.  The veteran filed a claim to reopen her claim for service 
connection for a psychiatric disorder that was received by VA 
on July 5, 1989, there is no document of record that could be 
construed as a claim to reopen the claim for a psychiatric 
disorder prior to this date and following the September 1987 
rating decision. 

5.  Service connection for schizophrenia was granted by a 
January 1996 Board decision; by rating action dated in March 
1996, the effective date for the grant of service connection 
for schizophrenia was established as July 5, 1989. 



CONCLUSIONS OF LAW

1.  The September 1981 and September 1987 rating decisions 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.104(a) (2001)

2.  The criteria for an effective date earlier than July 5, 
1989, for a grant of service connection for schizophrenia are 
not met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
Supp. 2001) and implementing regulations 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  The veteran was notified of the 
evidence required for a grant of her claim by statement of 
the case dated in September 1996 and supplemental statement 
of the case dated in October 2000.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate the claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
as amended at 38 U.S.C.A. § 5103A (West Supp. 2001).  The 
necessary evidence has been obtained by the RO, and there is 
no specific reference to any other pertinent records that 
need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).

An award granted on the basis of receipt of new and material 
evidence, other than service department records, may not be 
made effective prior to receipt of the claim to reopen.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2001).   

III.  Facts/Analysis

Service connection for a psychiatric disorder was denied by a 
September 1981 rating decision.  The veteran was informed of 
this decision in October 1981, and filed a notice of 
disagreement in March 1982.  However, following an August 
1982 statement of the case, a timely appeal to the Board was 
not perfected by the veteran.  As such, the September 1981 
rating decision is "final."  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

Thereafter, a September 1987 rating decision found that the 
veteran had not submitted new and material evidence to reopen 
her claim for service connection for a psychiatric disorder.  
She was notified of this decision in October 1987.  The 
veteran did not file a timely appeal to this decision, which 
is the last final rating issue addressing the issue of 
entitlement to service connection for a psychiatric disorder 
on any basis.  

The veteran filed a claim to reopen her claim for service 
connection for a psychiatric disorder that was received on 
July 5, 1989.  After this claim was denied by the RO, the 
veteran filed an appeal to the Board, which granted service 
connection for schizophrenia in a January 1996 Board 
decision.  By rating action dated in March 1996, the 
effective date for the grant of service connection for 
schizophrenia was established as July 5, 1989, or the date VA 
received the veteran's claim to reopen.   

Absent a claim of clear and unmistakable error in the 
September 1981 or September 1987 rating decisions, an issue 
not raised by the veteran or adjudicated by the RO, an 
earlier effective date for the grant of service connection 
for schizophrenia cannot be assigned unless there is some 
document of record that can be construed as a "claim to 
reopen" the claim for service connection for a psychiatric 
disorder prior to July 5, 1989, and after the September 1987 
rating decision.  No such document is revealed upon review of 
the claims file, and the Board thus finds that there is no 
legal basis for an effective date for the grant of service 
connection for schizophrenia  prior to July 5, 1989.

As the controlling legal criteria codified at 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii) provide that the 
effective date for a grant of service connection based on a 
reopened claim can be no earlier than the date of receipt of 
the claim to reopen, and there is no legal exception or 
authority that applies to the facts of this case, the Board 
has no choice but to deny the request for an earlier 
effective date for the grant of service connection for 
schizophrenia.  While the Board is sympathetic to the 
veteran's contention that the effective date for the grant of 
service connection should be February 6, 1981, or the day 
after she was discharged from service, the Board is bound by 
the rules and regulations of VA, including those listed 
above.  Accordingly, the requested earlier effective date 
cannot be assigned.  See 38 U.S.C.A. § 7104(c) (West 1991).


ORDER

Entitlement to an earlier effective date than July 5, 1989, 
for a grant of service connection for schizophrenia is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

- 6 -



